Per Curiam,
The question in this case is not one of discretion but of jurisdiction. No court or judge has jurisdiction or authority to open a regular judgment without some evidence of a valid defense. In this case there is none whatever. A father gave a judgment note to a son. It was entered up and twice revived by scire facias in the father’s lifetime without any objection by him. Presumably in the absence of evidence of a debt it was a gift, but there was some testimony of loose declarations that it was “ to protect the father’s estate,” i. e., to defraud creditors. Under neither aspect was any consideration required. Counsel and even the court below seem to have entertained the extraordinary view that a judgment without consideration was void against the widow and heirs of the defendant in the judgment. There is no authority for any such notion. On the contrary, it has been long settled that unless *438there is evidence of intent to defraud the widow of her dower, a judgment confessed to defraud creditors is valid and binding on the party confessing it and on all claiming through him : Candor & Henderson’s Appeal, 27 Pa. 119 ; Hummel’s Est., 161 Pa. 215 ; Cosgrove v. Cummings, 195 Pa. 497.
In no aspect of the case was there any authority to open the judgment.
Order reversed and rule directed to be discharged.